In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1093

S ALEEM M UHAMMAD JAN,
                                                        Petitioner,
                                v.

E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                       Respondent.


                      On Petition for Review
              from the Board of Immigration Appeals.
                          No. A95 925 138



       A RGUED JULY 7, 2009—D ECIDED A UGUST 6, 2009




 Before P OSNER, K ANNE, and SYKES, Circuit Judges.
  P ER C URIAM. Saleem Muhammed Jan, a native of Paki-
stan, entered the United States in 1999 and overstayed
his visa. When immigration officials initiated removal
proceedings, Jan requested asylum and withholding of
removal based on his membership in a particular social
group, which he describes as Pakistanis who are threat-
ened by government officials bribed to settle private
2                                              No. 08-1093

disputes. He also sought relief under the Convention
Against Torture (“CAT”). An immigration judge denied
his application and ordered him removed. The Board of
Immigration Appeals concurred in the IJ’s conclusion
and dismissed Jan’s appeal. Because the Board’s decision
was supported by substantial evidence, we deny Jan’s
petition.
  All of Jan’s troubles began after a major customer of
his fabric exporting business, Musaib Fabrics, refused
to pay for a large shipment of fabric, citing poor quality.
Musaib, located in Karachi, had contracted in 1998 to
sell $1 million U.S. dollars worth of fabric to Prestige
Apparels, located in Qatar. The initial shipments of
fabric passed inspection, and Prestige’s bank in Qatar
released payment to Musaib’s banks in Pakistan after
each shipment. But around October 1998, after receipt
of the final shipment, Prestige rejected the fabric as sub-
standard and refused to make further payment.
  The following month Jan met with the management of
Habib Bank, one of Musaib’s banks in Pakistan, to discuss
his outstanding debts to the bank in connection with the
Prestige transaction. According to Jan, Habib’s manage-
ment threatened to use their connections to corrupt
Pakistani officials to have him arrested for the debts he
owed the bank. But after further discussion, Habib’s
management backed off of their earlier threats and
decided to join a lawsuit that Jan brought in Qatar
against Prestige to collect payment. Jan and Habib Bank
in fact won their case in 1999, but two years later the
decision was reversed by Qatar’s highest court, which
No. 08-1093                                               3

ordered Musaib to refund $365,855 to Prestige for the
substandard fabric it sold. Shortly thereafter, Habib sued
Jan in Pakistan, seeking more than $200,000 for Musaib’s
outstanding debt from the Prestige deal.
  After Prestige stopped payment to Musaib, Jan became
unable to pay his business debts, leading to indirect
threats instigated by his creditors against him. For in-
stance, sometime in fall 1998, one of Musaib’s contractors,
Latif Textile, filed a complaint over an unpaid bill with
Pakistan’s Federal Investigation Agency (“FIA”), the
country’s national law enforcement agency. Jan in turn
was summoned to FIA’s Karachi office. At the FIA office,
Jan testified, he heard screams for help and saw bruised
and beaten people being led out of offices. According to
Jan, he met with an FIA agent named Baloch for half an
hour, during which time Baloch placed his revolver on
the table and told him to pay Latif Textile the $50,000
he owed. Jan testified that he interpreted Baloch’s
gesture as a threat. Two days after his meeting, Jan
visited Latif Textiles’s director, who agreed to stop com-
plaining to the FIA as long as Jan demonstrated that he
would pay off his debt. But the Latif director parted
with the words “I will see you”—an ominous phrase,
according to Jan, that reflects a serious threat or warning.
  The nature and scope of the FIA’s activities were ad-
dressed at Jan’s removal hearing by Kamran Rizvi, a
former Pakistani political activist now living in the
United States. Rizvi had served as a human-rights con-
sultant to the Pakistani government for four years and
later founded a non-profit organization in Pakistan pro-
4                                               No. 08-1093

moting tolerance and nonviolence. Rizvi testified that the
FIA runs detention centers and has been implicated in
the torture of prisoners at those centers. He stated that,
because police corruption is rampant, individuals with
FIA connections pull strings by having agents use in-
timidation or threats of detention to coerce their adver-
saries to settle private disputes. When asked what
would happen if a person called into the FIA office did not
comply, Rizvi responded that the agent could place
that person in a detention center and order beatings or
torture. Without explanation, Rizvi went on to say that
90 percent of the people called into FIA offices are
detained and that Jan was lucky to avoid trouble after
his meeting with Baloch.
  Jan’s business debts led to another unsettling incident in
late 1998, when his family members were allegedly am-
bushed by armed men while driving in Karachi. According
to Jan, the men demanded $12,000 in payment for
Jan’s business debts and threatened to kill him if they
were not paid. Jan’s family submitted and turned over
money and jewelry. The men’s identities were unknown,
though Jan suspects that they worked for Latif Textiles
or perhaps another of Musaib’s creditors. And the harass-
ment continued. Jan claims that in the first half of 1999
he received threatening phone calls from people working
for Latif Textiles and other creditors. He said that
Musaib’s creditors also dispatched thugs to his house
and office to threaten him and his family with harm
unless he settled his debts.
  In May 1999 Jan fled to the United States. He says
he overstayed his visa to avoid further confrontations
No. 08-1093                                            5

with his creditors in Pakistan. The following month his
wife and children moved to the United Arab Emirates to
live with her parents. Sometime later, after Jan had de-
parted Pakistan for the United States, the manager of
Habib Bank went to Jan’s house in Karachi and told his
father that if Jan did not pay the money he owed to the
bank, “we will send the army people to your house
and take you away.” In 2000 Jan’s cousin visited him in
the United States and told him that the FIA was still
looking for him. Jan also points to country reports and
news articles as evidence that his creditors would
bribe officials to detain, torture, or even kill him upon
his return.
   After a hearing, the IJ found that Jan did not qualify
for asylum because his fear of persecution arose from
a purely personal dispute and not on account of
any ground protected by the INA. The IJ also found
Jan ineligible for CAT relief because he failed to
establish that it was more likely than not that the FIA
would torture him if he returned to Pakistan, especially
in the absence of any harm after his meeting with
Baloch. The Board of Immigration Appeals (“BIA”) sub-
sequently dismissed Jan’s appeal. The BIA found Jan
ineligible for asylum because he failed to adequately
describe a particular social group. And because Jan
failed to satisfy the statutory burden required for
asylum, the BIA concluded that he could not meet the
higher standard for withholding of removal—a clear
probability of persecution. Finally, the BIA upheld the
IJ’s conclusion that Jan was not eligible for CAT relief
because he had not shown that he would be tortured if
he returned to Pakistan.
6                                                 No. 08-1093

  In his petition for review, Jan first argues that the
BIA and IJ erred in concluding that he would not be
tortured by Pakistani government officials upon his
return. In support, he points to the 1998 ambush on his
family, the documentary evidence of police corruption
in Pakistan, and portions of Rizvi’s testimony. As further
evidence that he would be tortured if returned to
Pakistan, Jan notes his encounter with Baloch, as well as
Pakistan’s “systematic problem” of police torture.
  To receive protection under CAT, an individual must
prove it more likely than not that he would be tortured
if he returns to the country of removal. See 8 C.F.R.
§ 208.16(c); LaGuerre v. Mukasey, 526 F.3d 1037, 1040
(7th Cir. 2008); Prela v. Ashcroft, 394 F.3d 515, 519 (7th
Cir. 2005). Torture must be inflicted by or with the
consent of a public official. See 8 C.F.R. § 208.18(a)(1);
Boci v. Gonzales, 473 F.3d 762, 768 (7th Cir. 2007).
  Here Jan did not prove a likelihood that he would be
tortured upon return by Pakistani government officials.
There is no evidence that the government was behind
either the 1998 ambush of Jan’s family or the other
threats made against Jan at his home and office. Further,
the country reports and news articles on police corrup-
tion in Pakistan are too general and vague to suggest
that Jan in particular would face torture. See Ayele v. Holder,
564 F.3d 862, 871 (7th Cir. 2009). The only concrete
example of government intimidation was Baloch’s bran-
dishing the gun in his meeting with Jan, but even in
that case Baloch had no further contact with Jan. Nor is
there any evidence that Pakistani government officials
No. 08-1093                                                 7

contacted Jan or his family during the past ten years.
Thus, the evidence does not compel a finding that Jan
would be tortured if he returns to Pakistan.
   Jan next challenges the BIA’s conclusion that he did not
identify an appropriate social group. He characterizes his
social group as “persons threatened by corrupt officials of
the [FIA] in Pakistan.” This court has explained that “a
characteristic that defines a ‘social group’ within the
meaning of the immigration laws ‘must be one that
the members of the group either cannot change, or
should not be required to change because it is fundamental
to their individual identities or consciences.’ ” Orejuela v.
Gonzales, 423 F.3d 666, 672 (7th Cir. 2005) (internal citation
omitted); Lwin v. I.N.S., 144 F.3d 505, 512 (7th Cir. 1998).
Jan’s indebtedness, however, is not an immutable charac-
teristic because it is not innate or fundamental to his
identity. See Cruz-Funez v. Gonzales, 406 F.3d 1187, 1191-92
(10th Cir. 2005) (“Being indebted to the same creditor
(unscrupulous or not) is not the kind of group characteris-
tic that a person either cannot change or should not
be required to change.”).
  The petition for review is D ENIED.




                            8-6-09